Case 2:20-cv-05383-MWF-PVC Document 12 Filed 07/13/20 Page 1 of 1 Page ID #:155


                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA                    JS-6
                            CIVIL MINUTES—GENERAL

  Case No. CV 20-5383-MWF (PVCx)                   Date: July 13, 2020
  Title:   Kandela, LLC v. Porch.com, Inc., et al.
  Present: The Honorable MICHAEL W. FITZGERALD, U.S. District Judge

            Deputy Clerk:                            Court Reporter:
            Rita Sanchez                             Not Reported

            Attorneys Present for Plaintiff:         Attorneys Present for Defendant:
            None Present                             None Present

  Proceedings (In Chambers): ORDER RE: ORDER TO SHOW CAUSE RE:
                             SUBJECT MATTER JURISDICTION

        Plaintiff Kandela, LLC filed a Complaint in the Los Angeles Superior Court
  on May 11, 2020, alleging fraud, breach of contract, and breach of the implied
  covenant of good faith and fair dealing. (See generally Notice of Removal
  (“NoR”), Ex. A (Docket No. 1)). On June 17, 2020, this action was removed to
  this Court pursuant to 28 U.S.C. § 1332 under the doctrine of diversity jurisdiction.
  (Docket No. 1).

         On June 23, 2020, the Court issued an Order to Show Cause Re: Subject
  Matter Jurisdiction (“OSC”) because “[t]he Complaint and NoR do not specify the
  citizenship of the owners or members of Plaintiff Kandela, LLC.” (Docket No. 11
  at 1). Accordingly, the OSC gave Plaintiff until July 7, 2020 to “identify the
  citizenships of its owners or members.” (Id. at 2). Otherwise, the Court warned
  that “Plaintiff’s failure to respond by the above date will result in dismissal of the
  action without prejudice.” (Id.).

         To date, Plaintiff has not responded to the OSC, and has yet to demonstrate
  that this Court has subject matter jurisdiction over this action. Accordingly, the
  action is DISMISSED without prejudice.

        This Order shall constitute notice of entry of judgment pursuant to Federal
  Rule of Civil Procedure 58. Pursuant to Local Rule 58-6, the Court ORDERS the
  Clerk to treat this Order, and its entry on the docket, as an entry of judgment.

        IT IS SO ORDERED.
  ______________________________________________________________________________
                           CIVIL MINUTES—GENERAL                              1
